                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

STACY LEE HALE,                                  )
                                                 )
                Plaintiff,                       )
                                                 )
       v.                                        )          No. 4:19-CV-0412-DGK-SSA
                                                 )
ANDREW SAUL,                                     )
Commissioner of Social Security,                 )
                                                 )
                Defendant.                       )

                ORDER AFFIRMING THE COMMISSIONER’S DECISION

       This action seeks judicial review of the Acting Commissioner of Social Security’s (“the

Commissioner”) decision denying Plaintiff Stacy Hale’s applications for Social Security disability

insurance benefits under Title II of the Social Security Act (“the Act”), 42 U.S.C. §§ 401–434, and

Supplemental Security Income (“SSI”) under Title XVI of the Act, 42 U.S.C. §§ 1381–1383f. The

Administrative Law Judge (“ALJ”) found Plaintiff had numerous severe impairments, but she

retained the residual functional capacity (“RFC”) to work as a document preparer, semiconductor

bonder, and ampoule sealer.

       After carefully reviewing the record and the parties’ arguments, the Court finds the ALJ’s

opinion is supported by substantial evidence on the record as a whole. The Commissioner’s

decision is AFFIRMED.

                                Procedural and Factual Background

       The complete facts and arguments are presented in the parties’ briefs and are repeated here

only to the extent necessary.

       Plaintiff filed her applications for disability insurance benefits and SSI on July 7, 2016,

alleging a disability onset date of May 1, 2013. The Commissioner denied the applications at the




            Case 4:19-cv-00412-DGK Document 15 Filed 06/16/20 Page 1 of 6
initial claim level, and Plaintiff appealed the denial to an ALJ. The ALJ held a hearing and, on

October 3, 2018, issued a decision finding Plaintiff was not disabled. The Appeals Council denied

Plaintiff’s request for review on March 31, 2019, leaving the ALJ’s decision as the

Commissioner’s final decision. Plaintiff has exhausted all administrative remedies and judicial

review is now appropriate under 42 U.S.C. § 1383(c)(3).

                                             Standard of Review

        A federal court’s review of the Commissioner’s decision to deny disability benefits is

limited to determining whether the Commissioner’s findings are supported by substantial evidence

on the record as a whole and whether the ALJ committed any legal errors. Igo v. Colvin, 839 F.3d

724, 728 (8th Cir. 2016). Substantial evidence is less than a preponderance, but is enough evidence

that a reasonable mind would find it sufficient to support the Commissioner’s decision. Id. In

making this assessment, the court considers evidence that detracts from the Commissioner’s

decision, as well as evidence that supports it. Id. The court must “defer heavily” to the

Commissioner’s findings and conclusions. Wright v. Colvin, 789 F.3d 847, 852 (8th Cir. 2015);

see Biestek v. Berryhill, 139 S.Ct. 1148, 1157 (2019) (noting the substantial evidence standard of

review “defers to the presiding ALJ, who has seen the hearing up close”). The court may reverse

the Commissioner’s decision only if it falls outside of the available zone of choice; a decision is

not outside this zone simply because the evidence also points to an alternate outcome. Buckner v.

Astrue, 646 F.3d 549, 556 (8th Cir. 2011).

                                                   Discussion

        The Commissioner follows a five-step sequential evaluation process1 to determine whether

a claimant is disabled, that is, unable to engage in any substantial gainful activity by reason of a


1
 “The five-step sequence involves determining whether (1) a claimant’s work activity, if any, amounts to substantial
gainful activity; (2) his impairments, alone or combined, are medically severe; (3) his severe impairments meet or

                                       2
           Case 4:19-cv-00412-DGK Document 15 Filed 06/16/20 Page 2 of 6
medically determinable impairment that has lasted or can be expected to last for a continuous

period of at least twelve months. 42 U.S.C. § 423(d)(1)(A). Plaintiff argues the ALJ erred at Step

Four because the RFC determination is legally flawed, as well as unsupported by substantial

evidence. Plaintiff also contends the ALJ erred at Step Five in finding the Commissioner met his

burden of identifying other jobs that she was able to perform.

I.       The ALJ did not err at Step Four in determining Plaintiff’s RFC.

         Plaintiff alleges the ALJ erred as a matter of law by assessing her exertional level before

assessing her RFC on a function-by-function basis, arguing this violates SSR 96-8p. This

argument is unpersuasive.

         An ALJ’s decision is not defective because the section of the opinion concerning the

claimant’s RFC begins by stating the ALJ’s conclusion and then discussing the evidence leading

to that conclusion.        See, e.g., Benckeser v. Berryhill, No. 4:17-CV-00559-DGK, 2018 WL

3474086, at *4 (W.D. Mo. July 19, 2018). What matters is whether there is a discussion of the

evidence and whether the evidence supports the conclusion. Further, an ALJ complies with SSR

96-8p even if she does not make explicit findings with respect to every possible functional

limitation. See Depover v. Barnhart, 349 F.3d 563, 567 (8th Cir. 2003). Although an ALJ may

not ignore evidence or potential limitations, she is not required to “mechanically list and reject

every possible [RFC] limitation.” See McCoy v. Astrue, 648 F.3d 605, 611 (8th Cir. 2011). Here,

the ALJ began the portion of her opinion discussing Plaintiff’s RFC by stating the RFC finding in



medically equal a listed impairment; (4) his residual functional capacity precludes his past relevant work; and (5) his
residual functional capacity permits an adjustment to any other work. The evaluation process ends if a determination
of disabled or not disabled can be made at any step.” Kemp ex rel. Kemp v. Colvin, 743 F.3d 630, 632 n.1 (8th Cir.
2014); see 20 C.F.R. §§ 404.1520(a)–(g), 416.920(a)–(g). Through Step Four of the analysis the claimant bears the
burden of showing that he is disabled. After the analysis reaches Step Five, the burden shifts to the Commissioner to
show that there are other jobs in the economy that the claimant can perform. King v. Astrue, 564 F.3d 978, 979 n.2
(8th Cir. 2009).



                                       3
           Case 4:19-cv-00412-DGK Document 15 Filed 06/16/20 Page 3 of 6
bold, R. at 33, and then discussing in detail the evidence leading to that conclusion. R. at 34-39.

Since evidence supports the conclusion, there was no error.

       Plaintiff’s argument that the RFC determination is unsupported by substantial evidence is

likewise unavailing. For example, Plaintiff contends the ALJ erred because she acknowledged at

Step Two that Plaintiff had moderate limitations in concentration, persistence, and maintaining

pace, but then at Step Four did not include any limitations in the RFC on Plaintiff’s ability to

complete tasks in a timely matter.         What Plaintiff overlooks, however, is that the RFC

determination limited Plaintiff to “simple, routine, repetitive tasks,” and “simple” work-related

decisions, and the Eighth Circuit has held that limiting a claimant to simple and repetitive work

adequately accounts for moderate limitations in concentration, persistence, or pace. See, e.g.,

Harvey v. Colvin, 839 F.3d 714 (8th Cir. 2016); Tyman v. Colvin, No. 4:12-CV-W-01022-REL,

2014 WL 467517, at *13 (W.D. Mo. Feb. 6, 2014) (“The Eighth Circuit has held that a limitation

to simple, repetitive, and routine tasks adequately captures a plaintiff’s deficiencies in

concentration, persistence, and pace.”).

       Plaintiff also argues the ALJ’s decision is unsupported because she weighed the various

doctors’ opinions in the record erroneously. For example, Plaintiff contends the ALJ should not

have given more weight to the opinions of a consultative examiner, Dr. Lindsay Schwartz, D.O.,

and a state-agency medical consultant, Dr. Kevin Threlkeld, M.D., than she gave to the opinion of

Plaintiff’s treating doctor, Dr. Christine Moore, D.O. The ALJ did not err because she explained

why she gave these opinions the weight she gave them, R. at 37-38, and these reasons are supported

by substantial evidence in the record. Dr. Moore opined that Plaintiff suffered from debilitating

headaches and pain; had a severely limited ability to sit, stand, walk (including being unable to

stand and walk for less than one hour a day), as well as use arms and feet; and she also suffered

from severe postural limitations.    R. at 919-21.    The ALJ’s reasons for discounting these

                                     4
         Case 4:19-cv-00412-DGK Document 15 Filed 06/16/20 Page 4 of 6
opinions—that they were “not supported by the record as a whole, including the routinely normal

musculoskeletal and neurological findings, intermittent mild findings, lack of frequent complaints,

the claimant’s daily activities, and the conservative treatment” she received—are supported by

substantial evidence. The record shows that although Plaintiff sometimes had muscle spasms or

tenderness, she frequently had a normal gait, intact sensation, normal motor strength and tone, full

range of motion in her neck and back, and no motor deficits. R. at 35, 497, 524, 555, 564-65, 829-

30, 847, 855, 882-83, 1209, 1219, 1226, 1245. She did not receive treatment from a neurologist

for her headaches/seizures, nor did she see a rheumatologist for fibromyalgia. R. at 35. The record

also shows Plaintiff engaged in a variety of daily living activities that were inconsistent with Dr.

Moore’s findings. She cared for her mother and a granddaughter; she traveled to Florida where

she went to various amusement parks; and she could perform lawn work and laundry. R. at 74,

79-81, 628, 631. On the other hand, the opinions of Drs. Schwarz and Threlkeld are more

consistent with the record, including the routinely normal musculoskeletal and neurological

findings, lack of frequent complaints, and conservative treatment. Hence, substantial evidence in

the record supports the ALJ’s decision.

II.    The ALJ did not err in finding the Commissioner sustained his burden at Step Five.

       Plaintiff also contends the ALJ erred at Step Five in finding that the Commissioner

sustained her burden of identifying other jobs that exist in significant numbers in the national

economy that Plaintiff could perform. Plaintiff contends the basis for this finding, the vocational

expert’s (“VE”) testimony, was flawed because it conflicted with information in the Dictionary of

Occupational Titles (“DOT”), and the ALJ did not resolve the conflicts between the two. More

specifically, Plaintiff argues the ALJ limited her to repetitive work and the VE testified that she

could work as a document preparer, but the DOT states that the job of document preparer requires

the ability to perform a “variety” of duties. Thus, the VE testified inconsistently with the DOT.

                                     5
         Case 4:19-cv-00412-DGK Document 15 Filed 06/16/20 Page 5 of 6
        This argument is meritless. A limitation in the RFC to repetitive work does not conflict

with the duties of a document preparer. Thornsberry v. Comm’r of Soc. Sec. Admin., No. 4:17-

0531-CV-RK, 2018 WL 6716698, at *4 (W.D. Mo. Dec. 21, 2018). But, assuming for the sake of

argument that Plaintiff could not work as a document preparer, she does not contest the ALJ’s

finding that she could work as either a semiconductor bonder or ampoule sealer, which the ALJ

cited at Step Five and which the VE testified comprised about 90,000 and 54,000 jobs in the

national economy. R. at 40, 96. Either of these jobs alone would satisfy the Commissioner’s

burden at Step Five, making any error concerning whether Plaintiff could perform the job of

document preparer harmless. See Welsh v. Colvin, 765 F.3d 826, 930 (8th Cir. 2014) (affirming

the ALJ’s Step Five finding the claimant could perform a significant number of jobs where 330

positions existed in the state and 36,000 existed nationally).

                                            Conclusion

        For the reasons discussed above, the Commissioner’s decision is AFFIRMED.

        IT IS SO ORDERED.

Date:    June 16, 2020                             /s/ Greg Kays
                                                  GREG KAYS, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                     6
         Case 4:19-cv-00412-DGK Document 15 Filed 06/16/20 Page 6 of 6
